FINAL ACTION

This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 12/23/2020.
Response to Election/restriction requirement filed on 9/3/2020.
Application filed on 6/11/2018, with priority date of 6/12/2017 based on Japanese application 2017115510.

The status of the claims are summarized as below:
Claims 1-16, 18-32 are pending and have been considered below. 
Claims 1-13, 19-28, 30-31 have been withdrawn from consideration following an election made on 9/3/2020. 
Claims 14-16, 18, 29, 32 have been considered below. 
Claims 14, and 29 are independent claims.
In the amendment, claims 14-16, 18, 29 have been amended.
Claim 32 has been added.
Claim 17 has been cancelled.
The drawing objection is respectfully withdrawn in light of the amended specification filed on 12/23/2020.
The objection to the specification and title are respectfully withdrawn in light of the amended specification and remarks filed on 12/23/2020.
The interpretations of claims 14 and 16 according to USC 112(f) are maintained.
The claim rejection to claim 15 based on 35 USC 112(a) and 112(b) are respectfully withdrawn in light of the amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The examiner acknowledges the amendment made to claims 14-16, 18, 29, addition of claim 32, as well as cancellation of claim 17 in the amendment filed on 12/23/2020.
The drawing objection is respectfully withdrawn in light of the amended specification filed on 12/23/2020.
The objection to the specification and title are respectfully withdrawn in light of the amended specification and remarks filed on 12/23/2020.
The interpretations of claims 14 and 16 according to USC 112(f) are maintained.
The claim rejection to claim 15 based on 35 USC 112(a) and 112(b) are respectfully withdrawn in light of the amendment.

Applicant’s arguments filed 12/23/2020 have been fully considered but they are directed to newly amended language which is now rejected with new ground of rejection in light of newly cited arts Costella, Kang, and Haigh-Hutchinson.


Specification

The amendment to the specification and title submitted ton 12/23/2020 have been accepted and entered. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detector configured to detect …”,
“a controller configured to control …” in claim 14;
“a tactile presentation unit configured to present …” in claim 16;
“a tactile presentation unit configured to present …” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Applicants describe the detector (Fig. 1A-1B, 20) as being a detection unit comprised of various hardware sensors shown Fig. 1B for a personal computer (paragraphs [0042-0050] Fig. 1A-1B at U.S. Publication Application 20180356965), the controller (Fig. 2, 40) as including logic circuit configured to execute predetermined instructions (paragraphs [0053-0055] Fig. 2), the tactile presentation unit (Fig. 1B, 30) as being a actuator such as a piezoelectric 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2014/0049483, hereinafter Kim), in view of .

Per claim 14, Kim teaches:
A user interface device that controls a display on a screen of a display device, according to a contact on an input surface, the user interface device comprising: ([0007-0008] a display device that provides feedback to users based on touch input to control displayed objects);
a detector configured to detect a contact position on the input surface and a pressing force applied to the input surface owing to the contact; and ([0026] touch input detection on the display device can detect pressure and position to select object on the display);
a controller configured to control a display on the screen according a detection result provided by the detector, ([0026] the display device may move a selected object via touch input when the detected pressure exceeds a threshold amount); 
wherein the controller is configured to: 
move, when the contact position detected by the detection unit moves, at least part of objects displayed on the screen according to the movement of the contact position; ([0042] Fig. 4: Fig. 4 shows a method of using touch input to drag an object among different objects against a background image on the display screen);
change, when moving the at least part of the objects, a relation between an operation stroke corresponding to a movement distance of the contact position on the screen and an object travel corresponding to a movement distance of the at least part of the objects, according to the pressing force detected by the detector; and ([0053] Fig. 4: a display object over a background image have a predetermined friction coefficient between themselves, when the user’s touch/drag input is applied on the displayed object, each pressure level of the drag input is associated with a different movement speed and distance; additionally when the displayed object is moved over different background images with different friction coefficients 

Although Kim teaches a touchscreen touch/pressure sensor for a display device, Kim does not explicitly teach a touchpad structure as the “detector” for detecting contact position and force for touch input. However, Chaudhri ([0119, 0122]) teaches a touchpad structure with electric, capacitive, etc., force/pressure sensors as a touch surface detector for detecting touch/pressure input in place of/in addition to the touch screen surface. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Kim and Chaudhri before them to substitute a touchpad as touch/pressure detector as taught by Chaudhri for the touchscreen input detector mechanism of Kim. Because both Chaudhri and Kim teach methods of detecting user touch/pressure input, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting the user’s touch/pressure input via a touchpad.  See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

Although Kim-Chaudhri teaches moving objects using different touch forces to travel different distances, Kim-Chaudhri do not explicitly teach background moving in the opposite direction as the object movement selected by a finger; Costello teaches:
Move a background in an opposite direction of [a finger] moving on the input surface. ([0058-0059] Fig. 8B shows that when the user/device moves, the background objects moves in the opposite direction of the user movement to create a sense of 3D perspective for all the objects shown on the display).

	Costello and Kim-Chaudhri are analogous art because Costello also teaches gesture controls affecting displayed objects. Therefore, it would have been obvious 

Per claim 15, Kim-Chaudhri-Costello teaches:
The user interface device according to claim 14, wherein the controller decreases the object travel with respect to a certain fixed operation stroke, with an increase in the pressing force detected by the detector. (Kim [0046, 0053] Fig. 4: Fig. 4 shows when an object 11 is dragged with different pressure; the travel distance of the object decreases with a dragging touch input when the touch pressure increases).

Per claim 18, Kim-Chaudhri-Costello teaches:
The user interface device according to claim 14, further comprising a tactile presentation unit configured to present a tactile feeling on the input surface, wherein:
the controller controls the tactile presentation unit so as to change the tactile feeling according to the relation between the operation stroke and the object travel; and (Kim [0054, 0073, 0100]: tactile feedback is provided based on the attribute of the object, attribute of the background image, and pressure of the touch force; i.e., tactile feedback changes when an object is moved along different image background, resulting in different frictions between the object and the background image. when the object is moved on a smooth background image, the pressure needed to move the object is lighter compared to the pressure needed for a rough background image, and the tactile feedback provides a smoother sense of touch indicating smaller friction force in contrast with a rougher background image and higher pressure that’s needed to move the displayed object);
the controller controls the tactile presentation unit so as to change at least one of frequency and amplitude of oscillation transmitted as the tactile feeling, according to the relation between the operation stroke and the object travel. (Kim [0082] the tactile feedback unit may control vibration frequency and amplitude to provide diverse tactile feedback).

Per claim 29, claim 29 is a method claim that contains limitations that are substantially the same as claim 14, and is likewise rejected.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2014/0049483, hereinafter Kim), in view of Chaudhri et al. (US Pub 20170357317, hereinafter Chaudhri), Costello et al. (US Pub 20150091903, hereinafter Costello), and Kang et al. (US Pub 20180113512, with Foreign priority date of Oct. 20, 2016, hereinafter Kang).
Per claim 16, Kim-Chaudhri-Costello teaches:
The user interface device according to claim 14, further comprising a tactile presentation unit configured to present a tactile feeling on the input surface, wherein: 
the controller controls the tactile presentation unit so as to change the tactile feeling according to the relation between the operation stroke and the object travel; (Kim [0054, 0073, 0100]: tactile feedback is provided based on the attribute of the object, attribute of the background image, and pressure of the touch force; i.e., tactile feedback changes when an object is moved along different image background, resulting in different frictions between the object and the background image. when the object is moved on a smooth background image, the pressure needed to move the object is lighter compared to the pressure needed for a rough background image, and the tactile feedback provides a smoother sense of touch indicating smaller friction force in contrast with a rougher background image and higher pressure that’s needed to move the displayed object).
The controller controls the tactile presentation unit so as to change a frequency of click feeling repeatedly transmitted as the tactile feeling, according to the relation between the operation stroke and the object travel; and (Kim [0082] the tactile feedback unit may control vibration frequency and amplitude to provide diverse tactile feedback);

Although Kim teaches change vibration frequency and amplitude to provide tactile feedback based on pressure of touch force, Kim-Chaudhri-Costello do not explicitly teach reduce frequency of tactile feedback with an increase in pressing force; Kang teaches:
The controller reduces the frequency of click feeling, with an increase in the pressing force detected by the detector. ([0066, 0099] Fig. 5 shows the haptic output feedback varies with strength of touch input, such that when the pressure increases in strength, the frequency of the feedback is lowered to mimic heavy feeling of touch selection).
Kang and Kim-Chaudhri-Costello are analogous art because Kang also teaches haptic feedback based on different pressure of touch input. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Kang and Kim-Chaudhri-Costello before him/her, to modify the teachings of Kim-Chaudhri-Costello to include the teachings of Kang so that frequency of haptic feedback can be lowered to present a heavier feeling of touch selection to the user. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a heavier touch feeling with detected higher input pressure to give user a direct and intuitive sense of different pressing touch input (Kang [0066]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2014/0049483, hereinafter Kim), in view of Chaudhri et al. (US Pub 20170357317, hereinafter Chaudhri), Costello et al. (US Pub 20150091903, hereinafter Costello), and Haigh-Hutchinson (US Pub 2008/0070684, hereinafter Haigh-Hutchinson).

Per claim 32, Kim-Chaudhri-Costello does not explicitly teach configuring a marker for sight setting in a center of the screen; Haigh-Hutchingson teaches:
The user interface device according to Claim 14,
	Wherein the controller is configured to fix a marker for sight setting at a center of the screen. ([0102, 0106]: user is free to fix the cursor/marker on any objects in the center area 1004 of the display as shown in Fig. 6A and 7A; when the cursor/marker moves to border areas 1006/1008, the viewport of the user are panned/scrolled according to the direction and distance from the center).
	Haigh-Hutchingson and Kim-Chaudhri-Costello are analogous art because Haigh-Hutchingson also teaches gesture controls affecting displayed objects. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Kim-Chaudhri-Costello and Haigh-Hutchingson before him/her, to modify the teachings of Kim-Chaudhri-Costello to include the teachings of Haigh-Hutchingson so that pressure based movement can be applied to first person shooter games. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable alternative to panning controls such as using the location of the cursor, so that the user can control the 3D camera viewpoint with a common pointing action for the convenience of the users (Haigh-Hutchingson [0011]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the examiner cannot send or reply to emails  authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176            

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176